Citation Nr: 0300761	
Decision Date: 01/14/03    Archive Date: 01/28/03	

DOCKET NO.  00-14 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bandezu, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had periods of active service from August 1941 
to September 1945 and from August 1950 to August 1951.

By a rating decision dated in December 1998, entitlement 
to service connection for PTSD was denied.  The veteran 
received written notice of the rating denial by letter 
dated in January 1999.  He failed to file a timely appeal 
therefrom and the decision therefore became final.  The 
current appeal arises from an April 2000 rating decision 
of the VARO in Lincoln, Nebraska, which denied service 
connection for PTSD.  Pursuant to a Board of Veterans' 
Appeals (Board) remand in April 2001, the veteran and his 
representative were provided with a supplemental statement 
of the case which included the law and regulations 
pertaining to finality of RO decisions.

A review of the record reflects that by rating decision 
dated in May 2002, service connection for bilateral 
hearing loss was granted with a disability rating of 
20 percent assigned, effective May 26, 2000.  
Additionally, service connection for tinnitus was granted, 
with a disability rating of 10 percent assigned, also 
effective May 26, 2000.  


FINDINGS OF FACT

1.  In a December 1998 rating decision, the veteran's 
claim for service connection for PTSD was denied.  That 
decision is final.

2.  The evidence received since the December 1998 rating 
action does not bear so directly and substantially on the 
matter that the evidence must be considered to fairly 
decide the merits of the claim. 




CONCLUSION OF LAW

The December 1998 rating action which denied service 
connection for PTSD is final and new and material evidence 
has not been submitted to reopen a claim for service 
connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.200, 
20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an appealed RO 
decision or an appealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon a specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

The Board, in the first instance, must rule on the matter 
of reopening a claim.  The Board has jurisdictional 
responsibility to consider whether it was proper for a 
claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 
at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  In the first step in reopening, 
there is a three-part analysis.  First, since the last 
disallowance on any basis, i.e., on the merits or denying 
reopening a claim (Evans v. Brown, 9 Vet. App. 273, 285 
(1996), there must be new evidence (i.e., noncumulative 
evidence, not redundant, and not previously submitted).  
VA evidence which was constructively on file and is now 
actually on file, may be new and material evidence if it 
is not cumulative and is relevant.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) and Smith (Russell) v. West, 12 
Vet. App. 312, 314 (1999).  If no new evidence is 
submitted, no analysis of materiality is required.  Smith 
(Russell) v. West, 12 Vet. App. 312, 315 (1999).

Secondly, the new evidence need be probative only as to 
each element that was a specified basis for the last 
denial without having to establish all elements for an 
allowance.  Third, it must be material (i.e., bearing 
directly and substantially on the issue) and, by itself or 
together with old evidence, it must be so significant that 
it must be considered to fairly decide the merits of the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The liberalizing provisions of the 
VCAA are applicable to the veteran's claim to reopen.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.

Subsequent to the RO's most recent consideration of the 
veteran's case, VA amended its regulations to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files his substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  It does not apply 
to the veteran's claim to reopen, which was received prior 
to that date.  

Old evidence

The evidence on file at the time of the December 1998 
rating action consisted of the veteran's service medical 
records, a report from the Mayo Clinic dated in September 
1998, the report of a VA examination accorded the veteran 
in September 1998, and a letter dated in September 1998 to 
the veteran asking for information regarding stressors in 
support of his claim for service connection for PTSD.  As 
of the date of the rating decision in December 1998, no 
reply to the request for stressor information has been 
received from the veteran.  The service medical records 
themselves are without reference to psychiatric complaints 
or abnormalities.  

The post service medical records include a discharge 
summary pertaining to hospitalization of the veteran at a 
VA medical facility in October 1988.  He had reportedly 
been depressed off and on for the past two years.  He had 
had to spend a lot of time taking care of his wife who had 
recently been operated on.  He also had become more 
depressed recently because of business losses and tax 
problems.  It was indicated that when he came to the 
hospital, he reported never having seen a psychiatrist in 
the past.  He stated he had never been hospitalized for 
psychiatric purposes in the past.  The pertinent 
impression for the period of hospitalization was 
depression.  There was no reference whatsoever to PTSD in 
a discharge summary report.  

Additional evidence includes a report of a fee-basis 
examination accorded the veteran in September 1998.  The 
veteran's principal problems were headaches.  Notation was 
made that the veteran's mental status was significant for 
his being depressed.




New evidence

The evidence received since the December 1998 rating 
action includes an April 1999 letter from a readjustment 
counseling specialist at a local vet center.  The veteran 
provided a history regarding recollections of experiences 
during World War II.  It was noted that the score of 100 
given on the Mississippi Scale of Combat-Related PTSD was 
below the score that identified PTSD.  However, the 
individual noted that the veteran exhibited some symptoms 
commonly associated with PTSD, such as difficulty 
sleeping, startle reaction, and survivor guilt.

Additional evidence includes an undated letter received in 
August 1999 from a service comrade who recalled that while 
serving in Sicily in 1943, the veteran was involved in a 
motor vehicle accident which incapacitated him for some 
time.  

Also of record is a report of an August 1999 examination 
of the veteran by VA.  The claims folder was not available 
for review.  Notation was made that the veteran was a poor 
historian who kept relating back to PTSD issues.  He 
stated that he had a lot of nightmares and felt that he 
was treated "like cattle through the military..."  The 
examiner noted the focus of the examination was on the 
veteran's headaches.  The diagnoses included:  Migraine 
headaches of questionable etiology; and "as per history 
stated by the veteran, post-traumatic stress disorder."  

Of record is a December 1999 letter to the U.S. Armed 
Forces Center for Research of Unit Records (Center) 
requesting stressor information pertaining to the veteran.

In a January 2000 communication, the Director of the 
Center indicated that the information received was not 
sufficient to conduct meaningful research.  It was stated 
that additional information was required.  The veteran was 
to provide specific combat incidents, locations, the date 
to within 30 days, full names of casualties, and other 
units involved, if applicable.  

In a communication dated in February 2000, the veteran was 
asked to provide more specific information regarding his 
claimed stressors.  No reply has been received.

Received in 2002 were reports of VA inpatient and 
outpatient treatment and evaluation for various purposes 
dating from the early 1990's to 2002.  They reflect the 
veteran was seen for treatment and evaluation for various 
problems, including Parkinson's disease.  Notation was 
made on a few occasions of anxiety and depression.  There 
was no reference whatsoever to PTSD.  

Analysis

As noted elsewhere in this decision, in order to reopen a 
claim, there must be new and material evidence.  Records 
have been added to the file since the December 1998 rating 
decision which were not previously considered.  The new 
evidence needs to be probative only as to each element 
that was a specified basis for the last denial without 
having established all elements needed for allowance, and 
it must be material (i.e., bearing directly and 
substantially on the issue) and, by itself or together 
with old evidence, must be so significant that it must be 
considered to fairly decide the merits of the claim.  The 
new evidence establishes ongoing treatment and evaluation 
for various medical ailments, including Parkinson's 
disease.  While there is an occasional notation in the 
records of anxiety and depression, the VA medical records 
fail to identify or relate PTSD to the veteran's period of 
active service.  

The April 1999 letter from the Readjustment Counseling 
specialist at a local vet center indicated that the 
veteran underwent psychological testing and the test 
results were below the score that identified the presence 
of PTSD.

The communication from the veteran's service comrade 
pertained to recollections of the veteran's involvement in 
a motorcycle accident.  However, the letter made no 
reference whatsoever to psychiatric problems the veteran 
had.  

While the veteran and his representative claim that he has 
PTSD, they are not competent to render a medical opinion 
as to the correctness of any current diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted 
above, the old evidence included the report of VA 
hospitalization of the veteran in October 1988 for 
depression related to business losses and tax problems and 
time spent taking care of the veteran's wife.  There was 
no reference at that time to the presence of symptoms, 
being associated with PTSD.

In sum, the new evidence is not probative of the issue of 
whether the veteran has PTSD relative to his active 
service experiences.  This evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the claim is not 
reopened.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for PTSD is not reopened.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

